DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 31 March 2022 as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered, along with the exemplary embodiment discussed during the Examiner Interview conducted on 29 March 2022 and are not persuasive.  

Applicant’s Argument:
On pages 12-13 of the remarks, Applicant’s representative appears to argue that the cited prior art references fail to disclose the independent claim limitations reciting, …classifying a subset of the content tags for the set of images into a contextual category and generating one or more contextual tags for the contextual category by designating each content tag from the subset of content tags as a contextual tag for the contextual category.


Examiner’s Response:
Spiry at paragraphs [0139]-[0142] teaches feature extraction, object identification and associating the extracted features and identified objects with one of a plurality of themes and gives the example of associating the objects of a pointy hat and cake with the theme of birthday.  Examiner is of the position that the identified objects such as pointy hat and cake read on content tags, themes reads on contextual category and classifying a subset of content tags such as pointy hat and cake into the a theme contextual category and tagging that identified subset of content items with the specific theme of birthday reads on the claim language cited above. 

Applicant’s Argument:
On pages 13-14 of the remarks, Applicant’s representative appears to argue that the cited prior art references fail to disclose the newly amended independent claim limitation reciting, associating a first image of the set of images with the contextual category based on a determination that the first image comprises at least one content tag matching at least one contextual tag for the contextual category.

Examiner’s Response:
Spiry at paragraphs [0141]-[0142] and [0146] teaches associating a subset of identified features and objects [i.e., content tags] such as pointy hat or cake with a theme [i.e., contextual category] and assigning the theme, such as birthday [i.e., contextual tag], to the photograph as a result of an identified subset object being in the photograph, which Examiner is interpreting as reading on associating a first image with the contextual category based on the first image comprising a content tag, such as pointy hat or cake matching the contextual category of birthday.

Applicant’s Argument:
On pages 14-15 of the remarks, Applicant’s representative appears to argue that the cited prior art references fail to disclose the newly amended independent claim limitation reciting, determining a second image of the set of images does not comprise at least one content tag matching at least one contextual tag for the contextual category…determining a relevancy of the second image of the set of images with regard to the contextual category based on a comparison of one or more content tags of the second image and one or more content tags of the second image associated with the contextual category…and…assigning at least one of the one or more contextual tags of the contextual category to the second image based on the determined relevancy.

Examiner’s Response:
Spiry at paragraphs [0194] – [0195] teaches calculating a degree of similarity cased on a comparison of the metadata of clustered photographs.  Additionally, Spiry at paragraphs [0202]-[0216] and Table 1 provided below teaches that, “…the strict identity of two criteria of clusters, such as a theme, a geolocation or a timestamp, is often uncertain… Therefore, as explained with regards to FIG. 6, the identity is defined according to similarities, i.e. probability thresholds or by known clustering techniques. Preferably, the common cluster 604 is associated with a probability rate of this common character, which rates the degree of similarity.”

    PNG
    media_image1.png
    160
    281
    media_image1.png
    Greyscale


Examiner is of the position that Spiry as cited above and illustrated in the Table above teaches that the theme Birthday on December 20, 2017 is associated with Bob 70% of the time.  Therefore 30% of the photographs in that birthday cluster do not contain the content tag Bob but are still assigned the contextual tag of Birthday.  Spiry teaches weighing a plurality of similarities to effectively cluster images, therefore the absence of an identified object, such as a pointy hat, would not result in a picture of a cake not being clustered and labeled with the theme of birthday when the time and geolocation are within similarity thresholds of other images in the birthday cluster.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. U.S. Pub. No. 2012/0233531 (hereinafter “Ma”) in view of Spiry U.S. Pub. No. 2021/0073269 (hereinafter “Spiry”).
Regarding independent claim 1, Ma discloses:
grouping a set of images from a plurality of images into a cluster (Ma at paragraph [0006] discloses in part, …clustering pictures based on the annotation information….”)

determining content tags for the set of images in the cluster based on content in each image (Ma at paragraphs [0050]-[0052] discloses tagging a photograph with a person’s name captured in the photograph.  Additionally, Ma at paragraph [0052] discloses in part, “…the annotations of a certain cluster may be recommended to user to annotate other photos which belong to the same cluster…”)

While Ma at paragraphs [0046]-[0055] discloses pre-clustering and subsequent clustering of photos based in part on contextual tags, Ma does not disclose:
classifying a subset of the content tags for the set of images into a contextual category; generating one or more contextual tags for the contextual category by designating each content tag from the subset of content tags as a contextual tag for the contextual category.
In other words, Ma does not disclose classifying a subset.  However, Spiry at paragraphs [0018]-[0032] teaches clustering and refining clusters of images based on timestamps, then geolocation, then extracted features.  Further, Spiry at paragraphs [0109] – [0117] teaches assigning metadata to a photograph including contextual information.  Lastly, Spiry at paragraphs [0031] and [0139]-[0142] teaches feature extraction, object identification and associating the extracted features and identified objects with one of a plurality of themes and gives the example of associating the objects of a pointy hat and cake with the theme of birthday.  Examiner is of the position that the identified objects such as pointy hat and cake read on content tags, themes reads on contextual category and classifying a subset of content tags such as pointy hat and cake into a theme contextual category and tagging the identified subset of objects with the specific theme of birthday reads on the claim language cited above. 
Both the Ma reference and the Spiry reference, in the sections cited by the Examiner, are in the field of endeavor of tagging and clustering images.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the contextual tagging and clustering of images disclosed in Ma with the dividing of a cluster into sub-clusters based on a metadata attribute of the photographs, wherein the metadata attributes may represent contextual information as taught in Spiry to facilitate in the automatic organization of photographs (See Spiry at paragraph [0006]).

associating a first image of the set of images with the contextual category based on a determination that the first image comprises at least one content tag matching at least one contextual tag for the contextual category (Ma at paragraph [0052] discloses in part, “…the annotations of a certain cluster may be recommended to user to annotate other photos which belong to the same cluster…”  Additionally, Spiry at paragraphs [0141]-[0142] and [0146] teaches associating a subset of identified features and objects [i.e., content tags] such as pointy hat or cake with a theme [i.e., contextual category] and assigning the theme, such as birthday [i.e., contextual tag], to the photograph as a result of an identified subset object being in the photograph, which Examiner is interpreting as reading on associating a first image with the contextual category based on the first image comprising a content tag, such as pointy hat or cake matching the contextual category of birthday.)

While Ma at paragraph [0030] discloses annotating images with relevant objects using a similarity measure, Ma does not disclose:
determining a second image of the set of images does not comprise at least one content tag matching at least one contextual tag for the contextual category; determining a relevancy of the second image with regard to the contextual category based on a comparison of one or more content tags of the second image and one or more content tags of the first image associated with the contextual category; and assigning at least one of the one or more contextual tags of the contextual category to the second image based on the determined relevancy.
However, Spiry at paragraphs [0194] – [0195] teaches calculating a degree of similarity cased on a comparison of the metadata of clustered photographs.  Additionally, Spiry at paragraphs [0202]-[0216] and Table 1 provided below teaches that, “…the strict identity of two criteria of clusters, such as a theme, a geolocation or a timestamp, is often uncertain… Therefore, as explained with regards to FIG. 6, the identity is defined according to similarities, i.e. probability thresholds or by known clustering techniques. Preferably, the common cluster 604 is associated with a probability rate of this common character, which rates the degree of similarity.”

    PNG
    media_image1.png
    160
    281
    media_image1.png
    Greyscale


Examiner is of the position that Spiry as cited above and illustrated in the Table above teaches that the theme Birthday on December 20, 2017 is associated with Bob 70% of the time.  Therefore 30% of the photographs in that birthday cluster do not contain the content tag Bob but are still assigned the contextual tag of Birthday.  Spiry teaches weighing a plurality of similarities to effectively cluster images, therefore the absence of an identified object, such as a pointy hat, would not result in a picture of a cake not being clustered and labeled with the theme of birthday when the time and geolocation are within similarity thresholds of other images in the birthday cluster.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Ma discloses:
receiving a search indicating a feature of interest; and identifying the second image using the at least one of the one or more contextual tags assigned to the second image, wherein the second image does not visually contain the feature of interest (Ma at paragraph [0050] discloses using extracted and collected contextual information for fast searching of images including time and GPS location information which Examiner is of the position would not be a visually contained feature of interest.    Additionally, Spiry at paragraphs [0141]-[0142] and [0158] teaches a search engine and searching images using themes and objects, and as illustrated in Spiry at paragraphs [0202]-[0216] not every photograph assigned a theme has to contain every content item associated with the theme.)

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Ma as modified by Spiry discloses:
identifying an additional image based on the feature of interest corresponding to a content tag of the additional image (Ma at paragraphs [0040] and [0050] discloses a user browsing, organizing and searching photographs and using extracted information such as person information in the searching.  Examiner is of the position that person information, or persons tagged in a photograph read on a content tag.  Additionally, Spiry at paragraphs [0110]-[0117] appears to distinguish between metadata such as a recognized object or face, i.e., content and contextual information and tagging an image with both.)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Additionally, Ma discloses:
upon identifying the second image and the additional image, presenting the second image and the additional image as results for the search (Ma at paragraphs [0040] and [0050] discloses a user searching for and browsing for pictures and using collected information in the searching.  Examiner is of the position that Ma disclosing a user searching and browsing for pictures reads on searching and browsing returned and presented search results.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Ma discloses:
clustering the plurality of images into related groups, the related groups including the cluster that comprises the set of images, wherein the clustering is based on location and time (Ma at paragraph [0046] discloses in part, “…the photos may be clustered 718 into small clusters based on time and GPS coordinates.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Ma discloses:
creating a multi-layered relationship graph for the set of images (Ma at paragraphs [0046] - [0049] discloses a multilayer method for annotating pictures.  Additionally, Ma at paragraphs [0004] and [0058] discloses multidimensional object context similarity computing.)

Regarding dependent claim 7, all of the particulars of claims 1and 6 have been addressed above.  Additionally, Ma discloses:
wherein the multi-layered relationship graph comprises: a cluster node comprising the set of images in the cluster and the content tags; a contextual category layer comprising a location category, an event category, and a non-contextual category; a contextual tag layer comprising a first list of contextual tags related to the location category and a second list of contextual tags related to the event category, wherein one of the first list of contextual tags or the second list of contextual tags comprises the list of contextual tags associated with the contextual 
category; an image asset layer comprising a first list of images associated with the location category and a second list of images associated with the event category, wherein one of the first list of images or the second list of images comprises the one or more images of the contextual category; and an associated image layer comprising the first list of images associated with the location category, the associated image layer further comprising images assigned to the location category and the second list of images assigned to the event category further comprising images assigned to the event category (Ma at paragraphs [0042] - [0049] discloses clustering photos based on location and time information and tagging and associating objects based on contextual information, content information and event information in a layered approach.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Ma as modified with Spiry discloses:
wherein classifying the subset of the content tags further comprises: filtering the content tags to remove non-nouns; analyzing a first relationship between the content tags and a location category; and analyzing a second relationship between the content tags and an event category (Ma at paragraphs [0080], [0082] and [0086] discloses location correlation, event correlation and filtering tags to remove non-nouns.  Additionally, Spiry, as illustrated in the rejection of claim 1 provided above, at paragraph [0032] teaches dividing a cluster into sub-clusters.)

Regarding independent claim 10, while claim 10, a computer storage media claim, and independent claim 1, a method claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 10 is rejected under the same rationale as claim 1.

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claims 10-11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claims 3-4.

Regarding dependent claim 13, all of the particulars of claim 10 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 8.

Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 6.

Regarding dependent claim 18, all of the particulars of claims 10 and 17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 7.

Regarding independent claim 19, while claim 19, a system claim, and independent claim 1, a method claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 19 is rejected under the same rationale as claim 1.  Additionally, the hardware limitations recited in the claim, one or more processors and one or more computer storage media is disclosed in Ma at paragraph [0090].  Lastly, with respect to the claim limitation reciting performing a search of the images based on the contextual tags, Ma at paragraph [0050] discloses using extracted and collected contextual information for fast searching of images.

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 2.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Spiry in further view of Ploshykhyn U.S. Pub. No. 2019/0042585 (hereinafter “Ploshykhyn”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Ma discloses finding relevant objects using multidimensional object context similarity and clustering images based on annotation information, Ma does not disclose:
wherein determining the relevancy of the second image further comprises: identifying a count of overlapping content tags between the content tags of the second image and the content tags corresponding to the first image associated with the contextual category; normalizing the count of the overlapping content tags; and generating a relevancy score based on the normalized count indicating a strength of a relationship between the second image and the contextual category.
However, Ploshykhyn at paragraph [0109] discloses calculating a similarity between media objects based on a sum of their overlapping tags compared to the sum of all sums of overlapping tags which Examiner is interpreting as a normalized score or correspondence parameter.
Both the Ma reference and the Ploshykhyn reference, in the sections cited by the Examiner, are in the field of endeavor of identifying similar content.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the contextual tagging and clustering of images disclosed in Ma with the use of overlapping tags in identifying similar media objects taught in Ploshyykhyn to facilitate in identifying similar objects (See Ploshykhyn at paragraph [0014]).
 
Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Spiry in further view of Biswas et al. U.S. Pub. No. 2019/0220694 (hereinafter “Biswas”).
Regarding dependent claim 14, all of the particulars of claim 10 have been addressed above.  While Ma discloses extracting image features and tagging the images with annotations related to the extracted features, such as the name of a person captured in a photograph, Ma does not disclose:
wherein determining the content tags for a given image from the set of image comprises: extracting features from the given image; encoding the features into representations using a trained convolution neural network; and classifying the representations to identify one or more content tags for the given image.
However, Biswas at paragraph [0014] teaches using a convolution neural network in image classification and feature extraction.
Both the Ma reference and the Biswas reference, in the sections cited by the Examiner, are in the field of image feature extraction.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the contextual tagging and clustering of images disclosed in Ma with the convolution neural network in image classification and feature extraction taught in Biswas to facilitate in feature extraction (See Biswas at paragraph [0014]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 2019/0220967
Paragraph [0014] as it relates to classifying and sub-classifying images.
Foreign Patent No. CN 106201184 A
Page 3, Paragraph S103 as it relates to context classification and sub-categories.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154